Roberts, J.
This is an action against a Sheriff and Ms sureties to recover ten per cent, per month damages upon, money collected by him on an execution under the Statute. There was a verdict and judgment against the Sheriff and Ms. *778sureties. A motion for new trial was made upon the ground that the verdict is not supported by the evidence, and was overruled.
The statement of facts does not show that the bond of the Sheriff and his sureties was offered or read in evidence to the jury, which certainly was necessary to make the sureties liable. There is no evidence of any sort in the record tending to prove this fact.
Other points are suggested by appellant, but as there is no brief for appellee they will not now. be examined.
As the judgment against the sureties is not supported by the evidence, it will be reversed and the cause remanded.*
Reversed and remanded.

This Opinion applies equally to two other cases, to-wit: No. 1504, Cox, et al. v. Curtis & Hopper, and No. 1496, Cox et al. v. Boyd & Paul.